Citation Nr: 1103487	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1951 to July 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Chicago, Illinois RO.  In September 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  In 
March 2010, the case was remanded for additional development.

The Veteran had also initiated an appeal of the February 2007 
rating decision's denial of service connection for inflammatory 
bowel disease with ulcerative colitis.  A November 2010 rating 
decision granted service connection for such disease.  Therefore, 
that matter is not before the Board.  

On September 2010 VA audiological evaluation the examiner 
noted that there was "a claim for tinnitus" (which was to 
be verified from the examination request), and that the 
Veteran did not have a current complaint of tinnitus.  The 
Board observes that the examination request makes no 
mention of tinnitus.  Nevertheless, in light of the 
examiner's comment, this matter is referred to the RO for 
clarification and any appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Board notes that this case has been advanced on its docket 
due to the Veteran's age, and that inherent in the remand is a 
delay of the final determination in this matter.  However, given 
the Veteran's additional argument and submission, existing law 
and regulations mandate a return of this file to the RO for the 
action sought.  

Additional evidence pertaining to the Veteran's hearing loss 
consisting of a September 2010 audiological report was added to 
the claims folder in January 2011 (subsequent to the issuance of 
the November 2010 Supplemental Statement of the Case (SSOC)), and 
was not reviewed by the RO in conjunction with the issue on 
appeal.  RO consideration of the additional evidence was not 
waived.  Accordingly, the RO must be given the opportunity to 
review this evidence before the Board can enter a decision.  See 
38 C.F.R. § 20.1304(c) (2010).  Furthermore, the September 2010 
audiological evaluation report submitted is in chart form and the 
findings have not been converted to numerical data.  Caselaw is 
clear that adjudicators are not considered competent to interpret 
audiometry presented in graph format.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Accordingly, 
interpretation of the findings by an appropriate medical 
professional is necessary.

Finally, in a December 2010 statement, the Veteran reported that 
he was scheduled to underogo "another hearing test on December 
29."  As the report of such test (apparently by VA) is now 
constructively of record, it must be secured.  In addition, the 
September 2010 audiological report notes "slight decrease in 
hearing since last audio 7/2009."  The July 2009 audiological 
evaluation report is not associated with the claims file and must 
likewise be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
all sources of treatment or evaluation he has 
received for hearing loss since 2008 and to 
provide any releases necessary for VA to 
secure any private records of such treatment 
or evaluation (to specifically include 
complete records of the scheduled December 29 
evaluation, as well as the July 2009 
audiological evaluation report mentioned in 
the September 2010 audiological evaluation 
report).  The RO should secure for the record 
copies of complete pertinent clinical records 
from the sources identified.  

2.  The RO should also arrange for an 
audiologist to review the report of the 
September 2010 audiogram that is associated 
with the claims file and interpret the chart 
in that report, with conversions of the chart 
to numerical values for puretone thresholds 
(at the 500, 1000, 2000, 3000 and 4000 Hertz 
frequencies), and comment regarding the 
significance of the speech discrimination 
scores.

3.  If the interpretations of the September 
2010 audiometry (or any additional treatment 
records received pursuant to the request in 
#1, above) suggest a worsening of the 
Veteran's hearing loss or are inconsistent 
with the level of hearing acuity found on 
September 2010 VA audiological evaluation, 
the RO should arrange for another 
audiological evaluation of the Veteran (with 
audiometric studies) to ascertain the current 
severity of the hearing loss/resolve any 
inconsistency.  The report of examination 
should include comment on the nature and 
severity of any occupational and everyday 
activity functional impairment that would be 
expected given the level of hearing loss 
shown.  The examiner must explain the 
rationale for all opinions.

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

